Citation Nr: 0125389	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from September 1957 to January 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board remanded the claim in November 2000 with 
instructions to the RO to obtain specific treatment records 
for the veteran from the VA Medical Center (VAMC) in Dallas, 
Texas.  The case has been returned to the Board for further 
review.


REMAND

The April 1998 rating decision denied the claim on appeal on 
the basis that it was not "well grounded" as was required for 
a successful claim under the then current version of 
38 U.S.C.A. § 5107(a) (West 1991).  

Subsequent to the Board's remand, there has been a 
significant change in the law.  The Veterans Claims 
Assistance Act of 2000 (VCAA), see Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West Supp. 2001), was enacted on November 9, 2000.  The 
VCAA did away with the requirement that claims be well 
grounded, and imposed new duties on VA to give notice and 
assist claimants with the development of their claims.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001).  

The VCAA and its implementing regulations provide that VA 
must supply a medical examination or opinion if there is a 
competent diagnosis of a current disability, evidence that 
the current disability may be related to service, and the 
evidence is insufficient to decide the claim.  38 U.S.C.A. 
§ 5103(A); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In this case there is a current diagnosis of major depression 
reported on VA outpatient treatment in March 1998.  There are 
current diagnoses of other acquired psychiatric disabilities.  

The veteran's service medical records show that he underwent 
psychiatric hospitalization in November 1958 with an 
admission diagnosis of anxiety reaction.  The admitting 
diagnosis was changed during the hospitalization to emotional 
instability reaction.  

There is no competent opinion as to the relationship between 
the current psychiatric disability and the psychiatric 
symptomatology identified in service.  Therefore and 
examination is necessary.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, see 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), are fully complied with and 
satisfied.  

2.  The RO should provide the veteran 
with a complete set of his service 
medical records, in accordance with his 
June 1998 request.

3.  The RO should advise the veteran of 
what additional information and medical 
and lay evidence is necessary to 
substantiate his claim.  The RO must tell 
the veteran which information and 
evidence, if any, he is to provide to VA 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf.  

The RO should request that the veteran 
furnish information as to any treatment 
he has received for a psychiatric 
disability since service, and then take 
all necessary steps to obtain copies of 
all records that have not previously been 
obtained.  The RO should document in the 
claims file all attempts to secure 
additional records pertinent to the 
claims.  If, after making reasonable 
efforts, the RO is unable to obtain any 
records sought, the RO must notify the 
veteran of the specific records the RO is 
unable to obtain.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(e)).  The 
veteran must then be given an opportunity 
to respond.  Efforts to obtain records in 
the custody of a federal department or 
agency must continue until it is 
reasonably certain that such records do 
not exist, or that further efforts to 
obtain those records would be futile.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).  Should the RO reach 
either or both conclusions, it must so 
notify the veteran.  

4.  Thereafter, RO should schedule the 
veteran for an appropriate examination to 
determine the nature and etiology of any 
current, acquired psychiatric disorder.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any acquired psychiatric 
disorder identified on the examination 
had its onset in service, was manifested 
within one year after the veteran's 
discharge from service.  The relation 
between the disorder (first diagnosed as 
anxiety reaction, then as emotional 
instability reaction) that was exhibited 
by the veteran during service and his 
current psychiatric disorder or disorders 
should be specifically addressed.  A 
rationale for the opinion should be 
furnished.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA examination and to cooperate in 
the development of the claims.  Failure 
to report for a VA examination without 
good cause may produce consequences 
adverse to the claim.  38 C.F.R. § 3.655 
(2001).  In the event that he does not 
report for the VA examination, 
documentation should be obtained which 
shows that notice of the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

6.  After the VA examination has taken 
place, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If a report 
is deficient, the RO must implement 
corrective procedures.  

7.  Thereafter, the RO should 
readjudicate the claim in accordance with 
the requirements of the VCAA and its 
implementing regulations.  If the claim 
remains denied, the RO must provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if otherwise in order.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




